Upon a petition to rehear the case between same parties decided at September Term, 1897, of this Court (121 N.C. 146 and 690), the Court deems it proper, under all the circumstances, to order a new trial on the motion of the defendants.
Without deciding the question of practice raised by the petition to rehear this case, we deem it proper under all circumstances to *Page 168 
order an unrestricted new trial of the action. In using the words "under all circumstances" we do not intend to intimate that there was (277) anything like unfair conduct on the part of either suitors or counsel on either side (for none existed), but that substantial justice will be done more certainly by a new trial of the whole matter than by a partial new trial.